Citation Nr: 1223225	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1975 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

(The issue of entitlement to service connection for a low back disorder is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by marked deformity (pronation), inward bowing of the Achilles' tendon bilaterally, weight bearing line over the great toes, tenderness and weakness of the feet, and pain on manipulation bilaterally.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for bilateral pes planus are likely met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. 4.27 (2011).  

The Veteran's service-connected bilateral pes planus has been evaluated as 10 percent disabling under Diagnostic Code 5276.  Under that code, where the pes planus is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent rating is assigned.  Where the pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  Where the pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In March and August of 2008, the Veteran underwent two VA examinations related to his claim for an increased disability rating.  

At the March 2008 examination, the Veteran reported that his feet were getting worse.  He related having increased pain with walking, and his shoe inserts not helping.  He indicated his pain level was a seven.  He treats his pain with rest, elevation, heat and medication with partial to complete relief.  He reported that he has pain and lack of endurance in both arches of the feet with standing and walking, but denied having swelling, heat, redness, stiffness, fatigability and weakness.  He described flare-ups occurring weekly or more often lasting less than one day caused by standing and walking throughout the day.  Flare-ups affect him in that he takes breaks as needed to relieve the pain.  He reported missing lots of work in the prior year due to foot pain.  Functionally, he reported that he was able to stand for 15 to 30 minutes and walk one-quarter mile before needing to rest.  He stated he wears orthotic inserts in his shoes with poor results.

Physical examination of both feet demonstrated objective evidence of painful motion with standing and walking and tenderness to palpation over the heels, but no swelling, instability, or weakness.  Alignment of the Achilles' tendons was inward bowing on both nonweight bearing and weight bearing that was not correctable and without pain or spasm on manipulation.  There was no malalignment of the forefoot or the midfoot of either foot.  There was mild pronation bilaterally with the arch absent on both nonweight bearing and weight bearing.  There was pain on manipulation.  There was no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula nor was there valgus of the heels.  Location of weight bearing was over the great toe bilaterally.  There was no muscle atrophy or other foot deformity noted.  The Veteran's gait was antalgic.  X-rays of the feet and ankles were within normal limits except for early joint space narrowing involving the interphalangeal and intertarsal joints and small heel spurs noted bilaterally.  X-rays of the right ankle also showed some cortical thickening in the distal tibia at the distal interosseous ligament.  The assessment was bilateral pes planus and bilateral heel spurs.  The examiner noted the Veteran was employed as an information management specialist and that he had missed 4 weeks over the prior 12 months due to increased pain with walking.  The examiner noted that the Veteran's bilateral pes planus affected his daily activities in that it prevented him from doing chores, shopping, exercise, sports, recreation and traveling.  His bilateral pes planus also had a moderate effect on his driving.  It had no effect on feeding, bathing, dressing, toileting, and grooming.  Other effects described were that the Veteran was no longer able to walk his dog regularly due to foot pain.

The Board notes that the evidence of record indicates that the Veteran retired from his employment effective June 30, 2008.  Per the Veteran's report, his retirement was due to low back pain and not a result of his foot pain.

At the August 2008 examination, the Veteran reported having foot pain bilaterally.  He reported that it has been intermittent with remissions.  He treats his condition with rest, elevation and medication with a fair response.  He reported that, while standing and walking, he has pain in the arches, and stiffness, fatigability, and lack of endurance in the feet.  He denied swelling, heat, and redness.  Functionally, he reported being able to stand three to eight hours with only short rest periods but unable to walk more than a few yards.  He related using orthotic inserts with fair efficacy.  

Physical examination of the feet demonstrated objective evidence of tenderness in both arches and weakness in the feet, but no painful motion, swelling, or instability.  Alignment of the Achilles' tendon was inward bowing on both nonweight bearing and weight bearing not correctable with manipulation and with pain on manipulation bilaterally.  The left forefoot was malaligned, not correctable, but without pain on manipulation.  The right forefoot was not malaligned.  The midfoot of both feet had normal alignment.  There was pronation bilaterally without an arch on both nonweight bearing and weight bearing of a moderate degree without pain on manipulation.  There was left heel valgus to 20 degrees bilaterally that was correctable by manipulation.  Location of weight bearing was over the great toes.  In the left foot, there was no pain on compression of the metatarsals, no atrophy and no callouses.  In the right foot, there was mild pain on compression of the metatarsals at the 3-4 space, but no skin numbness.  There was no atrophy or calluses on either foot.  The Veteran's gait was antalgic.  

The assessment was bilateral pes planus.  As for effect on occupation, the examiner noted the Veteran's report that he was not working due to his low back pain.  The examiner noted that this condition moderately affects all of the Veteran's daily activities, except that it severely affects his ability to do sports.

VA treatment records are essentially silent for treatment for the Veteran's bilateral pes planus except to indicate he was given orthotics for his shoes in May 2010.  Private treatment records are also silent for treatment of the Veteran's bilateral pes planus.

Based upon the available evidence, the Board finds that the Veteran's disability picture tends toward the criteria for a 30 percent disability rating.  The VA examinations demonstrate the Veteran had during the appeal period mild to moderate pronation without arches present on both nonweight bearing and weight bearing, which clearly indicates he had deformity of both feet, a symptom that is contemplated by the 30-percent criteria.  He also had pain on manipulation and use of the feet; however, it is not clear that it was "accentuated."  The Board notes, however, that the Veteran reported that he had difficulties standing and walking (although the reports between the two examinations are inconsistent as to the functional limitation which may be because the Veteran was working at the time of the first examination but not at the time of the second).  Finally, although there is no report or objective finding of swelling or callosities, there was subjective reports and objective evidence of painful motion, pain on manipulation and tenderness over the arches of both feet.  The rating criteria set out above do not require that each of the listed problems be shown in order to award a higher rating.  Consequently, with application of 38 C.F.R. 4.7, the Board finds that a higher rating is warranted (30 percent).  38 C.F.R. 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  

A rating higher than 30 percent is not warranted, however, because the evidence fails to demonstrate that the Veteran has pronounced pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  Instead the evidence shows the Veteran merely has moderate pronation, tenderness only of the arches, inward bowing of the Achilles' tendon but no marked displacement or severe spasm on manipulation, and fair results with his shoe inserts.  Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating greater than 30 percent is warranted for the Veteran's service-connected bilateral pes planus.

As for whether consideration should be given to referral of this case for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1)(2011), the Board finds that the Veteran does not experience any symptom not specifically contemplated by the rating criteria of Diagnostic Code 5276.  Consequently, a referral for extra-schedular consideration is not warranted.

In conclusion, the Board finds that the evidence establishes that a 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected bilateral pes planus.  To that extent, the Veteran's appeal is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 05, 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure[] the error in the timing of notice").  

(The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).) 

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March and July of 2008, prior to the adjudications of the claim by the RO.  Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to a higher rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Regarding VA's duty to assist, the RO had the Veteran examined and assisted him in obtaining treatment reports.  The examination reports included all findings necessary to apply pertinent rating criteria.  Therefore, the Board finds that VA did not have a duty to assist that was unmet.


ORDER

A 30 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds that remand of the Veteran's claim for service connection for a low back disorder is warranted as the RO has not complied with its duty to assist the Veteran.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records contain multiple records in which the Veteran was seen for complaints of back pain.  He was first seen on January 4, 1976, reporting that he hurt his back a day earlier and that he had pain on movement.  Mild muscular pain was noted in the left paravertebral muscles, but he had full range of motion and no neurological deficit.  On September 25, 1978, he was seen with complaints that he had aching pains in his back.  Two days later, he was seen for follow up of a urinary tract infection and again complained of low back pain at the L5/S1 level.  It was noted he had full range of motion.  No assessment was made as to the cause of the Veteran's complaints of low back pain in service.

The earliest post-service medical evidence that the Veteran had a low back disorder is the report of a magnetic resonance imaging (MRI) study conducted in June 2005 that revealed moderate spinal stenosis at both L3-4 and L4-5 that is produced by broad base disc protrusions; disc space narrowing noted at L4-5 with also an associated moderate size anterior disc protrusion at L4-5; chronic disc desiccation at multiple levels; and chronic changes of intrafacetal hypertrophic osteoarthritic changes at multiple levels.  

Occupational records demonstrate that the Veteran reported having incurred a work-related injury described as a lower back strain on June 5, 2005, due to repetitive lifting of computers, keyboards and batteries.  See Federal Employee's Notice of Traumatic Injury and Claim for Continuation Pay/Compensation.  

A January 2006 note from the Veteran's treating neurosurgeon indicates he was having low back pain going down the right leg, worse after lifting heavy weights.  Her assessment was mild stenosis at L3-4 and L4-5 based on review of the films.  She recommended conservative treatment.  

On September 26, 2007, the Veteran was seen in the emergency room at his workplace (he worked for an Army hospital) complaining of injuring his back a few hours before when he bent over to pick up a computer and went to his knees.  A history of disc injury approximately 18 months before was noted.  He complained of lumbar pain with radiation down the right leg.  An October 27, 2007, occupational health assessment note indicates the Veteran complained of severe low back pain (8 out of 10) related to the recent injury in September 2007.  Assessment was occupational low back strain that occurred on September 26th.  X-rays taken, however, revealed evidence of bony destruction, interspace narrowing, spondylolysis or spondylolisthesis, small anterior and lateral osteophytes at L3 down to L5 consistent with mild degenerative joint disease, facet arthropathy in the lower lumbar spine, and also mild degenerative joint disease changes at the lower thoracic spine.  

An October 2007 treatment note from what appears to be the Veteran's primary care physician at that time shows complaints of back pain affecting the Veteran's work and requesting referral back to his neurosurgeon.  Physical examination noted stiffness, mild paravertebral spasm, and positive straight leg raises bilaterally.  This physician's assessment was degenerative joint and bone disease with disc disease, status post back injury in 2005, and radiculopathy, lumbar, with bilateral leg pain.

The Veteran underwent another MRI study of his lumbar spine in February 2008.  The report indicates that the scan revealed broad-based protruding disc with endplate spurring at L4-5 combined with facet degenerative change and congenitally short pedicles to contribute to at least moderate central canal stenosis, bilateral lateral recess and less so left-greater-than-right neural foraminal stenosis, in a pattern which may result in a left or right radiculopathy pattern clinically.  Also noted at this level was prominent epidural fat potentiates stenosis.  The L5-S1 level was noted to have a broad-based leftward protrusion contributing to left lateral recess and left-greater-than-right neural foraminal stenosis, which abuts and may efface the descending left S1 and less so exiting left L5 and right L5 nerve root sleeve.

In an April 7, 2008, treatment note of a private neurologist, it is noted that the Veteran reported first hurting his back at work in 1995 while lifting.  He reported hurting his back again at work in 2006 when he fell off the back of a dock and landed on his back.  He reported he most recently injured his back at work on September 26, 2007, while moving equipment.  The assessment was back strain, back pain, lumbar stenosis and leg pain.  

The Veteran now contends that his current low back disorder is related to the complaints of low back pain he had while on active duty as noted in his service treatment records.  He has stated that after that treatment he essentially self-treated.  The records, however, indicate the Veteran has had multiple work-related injuries to his low back.  The Board, therefore, cannot determine what the etiology is of the Veteran's current low back disorder.  Rather, as there is evidence of complaints of low back pain in service and of a current disability now, the Board finds it is necessary to obtain a VA examination with a medical opinion as to the likely etiology of the Veteran's current low back disorder.  As the Veteran has not been provided with a VA examination, remand is warranted to obtain one.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  He should be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  

The VA examiner should determine the nature and etiology of all current low back disorders identified and whether there is associated nerve impairment shown to be present.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The VA examiner should review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each current low back disorder identified along with any associated neurological disorder is related to any injury, disease or other event incurred during the Veteran's military service.  In rendering an opinion, the examiner  should consider the Veteran's reported medical history, including in particular his contention that he first experienced back pain in service and the service treatment records showing complaints of low back pain.  The examiner must also consider the Veteran's report of experiencing a continuity of symptoms since service, if any, and the medical evidence of record demonstrating post-service work-related injuries to the low back and discuss whether these may be intervening causes for the Veteran's current low back disorder(s).  

A detailed explanation for all conclusions reached by the examiner should be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.  The examiner should specifically outline the medical reasons to accept or reject the Veteran's statements regarding a continuity of problems since military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a Supplemental Statement of the Case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


